Citation Nr: 1200526	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  06-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Whether a reduction in the rating for hypertension from 10 percent to noncompensable, effective May 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision that denied service connection for hepatitis C, and from a February 2008 rating decision that effectuated a reduction in the rating for hypertension from 10 percent to noncompensable, effective May 1, 2008.

The Board recognizes that the Veteran also filed a timely notice of disagreement with the July 2009 denial of service connection for schwannoma and meningiomas, claimed as neurofibromatosis and brain tumor.  However, since that time this claim was granted in full; thus, no further action is required by the Board on this issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims are not ready for appellate review at this time.  When perfecting his appeal of the issue of whether a reduction in the rating for hypertension from 10 percent to noncompensable, effective May 1, 2008, was proper, by way of a VA Form 9 in November 2008, the Veteran indicated his wish to provide testimony at a Travel Board hearing.  In September 2011, his representative submitted a statement indicating his desire to have a hearing by way of live videoconference.  


Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO must participate in the scheduling of Board videoconference hearings, a remand of this matter to the RO is warranted. 

The Board indeed recognizes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge on the issue of entitlement to service connection for hepatitis C in November 2006, after which the undersigned remanded the issue for additional development.  Since that time, a great deal of evidence has been added to the claims folder, the Veteran's representative has changed, and the new representative has requested a hearing on the issues presently under appeal.  Under these circumstances, the Board finds that a new hearing to include testimony on the hepatitis C issue is appropriate.  Thus, this matter is remanded so that the requested Board videoconference hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Board videoconference hearing for the Veteran before a Veterans Law Judge.  The Veteran and his representative should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011), and the RO should associate a copy of such notice with the claims file.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


